Citation Nr: 1404566	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-11 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, prior to July 16, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since July 16, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 decision of the Houston, Texas, Regional Office (RO), which denied a rating in excess of 50 percent for PTSD.  

In January 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript is of record. 

In an August 2010 rating decision the RO assigned a 70 percent rating effective July 16, 2010, and denied any increase prior to that.

In April 2010 and December 2010 the Board remanded the case to the RO for further development.

In a May 2012 decision, the Board denied ratings in excess of 50 percent and 70 percent for the respective periods before and from July 16, 2010.  The Board remanded a claim under its jurisdiction for a total disability rating for compensation purposes based on individual unemployability (TDIU).  In a July 2012 rating decision the RO granted TDIU.

The Veteran appealed the May 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 3, 2012 Order, the Court granted the parties' Joint Motion for Vacatur and Remand (JMR), returning the appeal for compliance with the terms of the JMR. 

In June 2013 the Board remanded the case to the RO for further development.

VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   The record raises the issue of entitlement to TDIU prior to November 12, 2010 in relation to the PTSD increased rating claim and the issue has been added to the title page.    

The issue of entitlement to TDIU prior to November 12, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 16, 2010, the Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas.

2.  For the period from July 16, 2010, the Veteran's PTSD is not productive of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD prior to July 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 70 percent for PTSD for the period from July 16, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters sent to the Veteran prior to the last supplemental statement of the case satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records, VA medical treatment records, and other records have been obtained; he did not identify any treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in May 2008, May 2011, June 2011, and May 2012.  The Veteran has not argued, and the record does not reflect, that these examinations and opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's PTSD has been rated at 50 percent prior to July 16, 2010, and 70 percent from that date, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102  requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182   (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence and Analysis

In a November 2006 rating decision the RO granted an increased evaluation of 50 percent for PTSD, effective from October 2005.  Thereafter, on February 2, 2008, the Veteran filed his present claim seeking an evaluation in excess of 50 percent for PTSD.

A. Rating Prior to July 16, 2010

A May 2007 VA treatment report noted the Veteran's complaints of intrusive thoughts, frequent nightmares, and mild avoidance behaviors. The report noted that the Veteran was married, and that he had a close relationship with his two adult sons and five grandchildren. It also noted that he had a small peer network and was working full time at a video production center.  

On mental status examination, the Veteran was neatly dressed and groomed, cooperative, and maintained good eye contact.  The report described his mood as euthymic and his attention and concentration as intact.  There was no evidence of psychosis; his judgment was good; and he denied having any suicidal or homicidal ideation. The report concluded with a diagnosis of PTSD, and a GAF score of 55.

An October 2007 VA treatment report noted the Veteran's complaints of irritability and difficulty sleeping. He also reported having intrusive thoughts, mild avoidance behaviors, and incidents of hyper-arousal and irritation.  On mental status examination he was neatly dressed and groomed, cooperative, used normal speech, and maintained good eye contact.  There was no evidence of psychosis, the Veteran's judgment and intelligence were good, and he denied any suicidal or homicidal intent. The report concluded with a diagnosis of PTSD, and a GAF score of 60.

A January 2008 VA treatment report noted that the Veteran's appearance, dress, demeanor, mood and affect were all appropriate. 

A February 2008 VA psychiatric consultation report noted that the Veteran had not been taking his medications recently. The Veteran reported complaints of irritability, intrusive thoughts, avoidance behaviors, and moderate hyper vigilance.  The report noted that the Veteran maintained a close relationship with his two sons and six grandchildren, and that he continued to work full time.  On mental status examination the Veteran was neatly dressed and groomed, cooperative, maintained good eye contact, and exhibited normal speech.  The Veteran's mood was euthymic, his attention and concentration intact, and his short term memory was good.  The report also noted that there was no evidence of psychosis, and that the Veteran denied having any suicidal or homicidal ideation.  The report concluded with a diagnosis of PTSD.

During a May 2008 VA examination the Veteran reported complaints of having difficulty sleeping, intrusive thoughts, flashbacks, nightmares, feelings of being threatened, and difficulty with his relationships and management of anger.  The Veteran described his relationships with his spouse, two sons and grandchildren as good.  He also reported that his relationships with his supervisor and co-workers were good.  He reported that he was working and that he had not lost any time from his employment as a result of his PTSD condition.  

On mental status examination, the Veteran had appropriate appearance and hygiene, and was fully oriented.  The report noted that the Veteran's behavior, affect, mood speech, communication, and concentration were all within normal limits.  The Veteran reported he had panic attacks occurring less than once per week.  There were signs of suspiciousness and some obsessional rituals including checking the house perimeter several times a night.  There was no history or current observation of delusions or hallucinations.  Thought process and abstract thinking were normal, judgment was not impaired, and memory was not impaired. There was no suicidal or homicidal ideation.  He had symptoms including hyper vigilance, flashbacks, difficulty sleeping, emotional blunting, lack of trust, difficulty relating to others, poor sleep, and obsessive checking of safety issues.  The examiner found that the Veteran's memory was impaired to a moderate degree.

The report concluded with a diagnosis of PTSD, and a GAF score of 50.  The examiner concluded that the Veteran had difficulty establishing and maintaining effective work/school and social relationships, and difficulty maintaining effective family role functioning.

A July 2008 treatment report noted that the Veteran had recently not been taking his prescribed medications.  At that time the Veteran reported symptoms of intrusive thoughts, mild avoidance behaviors, hyper arousal, and irritability.  The report noted that he continued to work full time at a video production center.  On mental status examination, the Veteran was neatly dressed and groomed, cooperative, exhibited normal speech, and maintained good eye contact.  The examiner noted that the Veteran's mood was euthymic, with no evidence of psychosis, suicidal or homicidal ideation.  The report concluded with an assessment of PTSD, and a GAF score of 65. 

A June 2009 letter from the Veteran's employer noted that the Veteran had been employed there since 1997. The letter indicated that the Veteran's overall approach to work and people had dramatically declined in the past few years, which the employer indicated had become more apparent since the Veteran's eye had been removed. The letter also noted that the Veteran was more irritable, unable to concentrate for long periods of time, and that his role at work had to be reduced. 

In September 2009, a statement was received from the Veteran's spouse. She indicated that the Veteran exhibited symptoms of poor memory and concentration, hyper vigilance, irritability, aggressiveness, and difficulty sleeping.

An April 2010 VA treatment report noted that the Veteran was not depressed, had no suicidal or homicidal ideations, maintained good eye contact, and was well groomed. 

Prior to July 16, 2010, the Veteran's PTSD was assigned GAF scores ranging from 50 to 65.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125 , 4.130.

The evidence prior to July 16, 2010 shows that the Veteran's PTSD was manifested by intrusive thoughts, frequent nightmares, difficulty sleeping, irritability, hyper arousal, mild avoidance behaviors, and panic attacks occurring less than once a week. These symptoms are contemplated in the 50 percent disability rating in effect prior to July 16, 2010. 

Prior to July 16, 2010, although there was evidence of obsessional rituals which to some extent interfered with routine activities, there was no evidence of suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2010). 

The Veteran was consistently described in treatment reports as neatly dressed and groomed, cooperative, with good eye contact, normal speech, and good judgment and intelligence.  While the Veteran is shown to have had some difficulty in establishing and maintaining effective work and social relationships prior to July 16,2010, this level of impairment is contemplated in the currently assigned 50 percent disability rating. 

During his May 2008 VA examination, the Veteran described his relationship with his family, supervisor, and co-workers as good.  This is consistent with similar findings noted in VA treatment records.  His treatment records referred to the Veteran having a small peer network.  The Veteran's employment as a salesperson by its nature indicated that he had some ability to interact with other individuals.  The Veteran maintained essentially steady employment for a number of years.
 
Although the Veteran did have some significant PTSD symptoms prior to July 16, 2010, these symptoms are contemplated by criteria of the 50 percent disability rating.  The disability picture presented by these symptoms does not more nearly approximate the criteria for a higher rating of 70 percent or higher.  38 C.F.R. § 4.7.

Based on the complete medical history of the Veteran's condition prior to July 16, 2010, to include the degree of functioning as evidenced by the range of GAF scores, the manifestations of the Veteran's PTSD have not been shown to result in a level of occupational and social impairment with deficiencies in most areas as required for a higher rating of 70 percent.  Hart, 21 Vet. App. 505 (2007). 

B. Rating Since July 16, 2010

During a July 16, 2010 VA examination for PTSD the examiner noted that the Veteran's claims file had been reviewed.  The examination report noted that the Veteran was working part time as a salesman in the television commercial industry. He reported that he only has one friend, and prefers to be alone or out with his spouse.  

Mental status examination revealed that the Veteran was clean and neatly groomed, with restless psychomotor activity, and fluent and intense speech.  The examiner described the Veteran's attitude as hostile, affect as intense, and mood as agitated and irritable.  He was oriented to person, time, place; he had no delusions or hallucinations.  Intelligence was average. The report noted that he had obsessive/ritualistic behavior involving security issues; that he had no homicidal or suicidal thoughts; and that his impulse control was fair. His immediate memory was mildly impaired and his remote and recent memory was normal. He had intrusive thoughts and recollections and exhibited avoidance behavior and symptoms of increased arousal. 

The report concluded with a diagnosis of PTSD, and a GAF score of 51. The VA examiner further opined that there were no signs or symptoms of a total occupational and social impairment due to PTSD. 

An August 2011 letter from the Veteran's employer noted that the Veteran had become inconsistent with his labor activities and had missed multiple days of work; often between 30-45 days of work.  The letter also noted that the employer had given the Veteran a brief leave of absence due to performance issues.

A February 2012 letter from the Veteran's spouse noted that the Veteran's PTSD had worsened. She reported his having symptoms of irritability, difficulty sleeping, hyper vigilance, frequent mood swings, and social isolation.  She reported that the Veteran had problems with losing his temper and he seemed quite depressed.

In a February 2012 statement, the author of the statement stated he had known the Veteran since 1998.  The author indicated that the Veteran was quick to lose his temper, impatient, easily irritated, and somewhat aloof.

VA treatment records in 2011 and 2012 show visits for psychotherapy.  A November 2012 VA PTSD individual psychotherapy note shows that the Veteran reported that since initiating treatment, he was experiencing a large reduction in symptoms and an improvement in his quality of life, citing examples.  The provider and the Veteran discussed ending the present treatment and the Veteran agreed.  

During an October 2013 VA examination the Veteran reported that he was still married to his wife of 47 years and that he sees his family often but his family tells him he is more irritable than he was a few years before.  He reported that he spends most of his time with his wife and avoids crowds.  He was currently not working.  He stated that during his last job in 2010 he began to decrease his hours at work and began missing more work due to poor sleep, depressed mood, and irritability.  The Veteran reported that after his eye removal, his work environment became more frustrating and he was unable to control himself compared to before.  He was continuing with group and other therapy for PTSD, and was taking medication for depression. He reported that his nightmares were getting worse in the last few years.

On examination the examiner noted the Veteran had the following symptoms: depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like settings. 

After examination the Axis I diagnosis was chronic PTSD.  The report contains a GAF score of 55.  The examiner opined that the best summary of the Veteran's level of occupational and social impairment was "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."

Since July 16, 2010, the Veteran's PTSD is assigned a 70 percent disability rating.  A 70 percent rating is assignable for evidence of a disability picture productive of occupational and social impairment with deficiencies in most areas.  The next higher available evaluation, a 100 percent rating, is assigned for total occupational and social impairment.

The Veteran contends that his PTSD has hampered his ability to maintain employment.  The Board has considered the Veteran's reports as to all symptoms of his condition that affect the level of occupational and social impairment, and the impact of the PTSD on his employment.  In considering the evidence, the Board has considered the impact of the psychiatric symptoms of PTSD arising from the removal of his eye-discussed in the May 2008 VA examination, all of which have been attributed to the service-connected PTSD in the present determination.  See Mittleider, supra.  

The evidence of record since July 16, 2010 does not, however, show a disability picture due to PTSD that is productive of criteria that more nearly approximates the criteria for total occupational impairment, so as to warrant a 100 percent rating.

The VA examiner in July 2010 concluded that there were no signs or symptoms of total occupational and social impairment due to PTSD.  The July 2010 VA examiner estimated the Veteran's GAF score to be 51, which does not support the criteria for a 100 percent evaluation.  The GAF score of 51 reflects only moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The VA examiner in October 2013 summarized the Veteran's level of occupational and social impairment due to psychiatric symptomatology as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner estimated the Veteran's GAF score to be 55, which as in July 2010, reflects only moderate symptoms.

These examiners' opinions were based upon a complete review and summary discussion of the Veteran's clinical record, his current complaints, and the findings of a mental status examination.  

There is also clinical evidence contained in a November 2012 VA treatment record showing that the Veteran reported during treatment at that time that he was experiencing a large reduction in symptoms and an improvement in his quality of life since starting treatment.  Apparently, he and the provider discussed and agreed to end treatment based on that improvement.

While the Veteran certainly has significant manifestations of PTSD during the period from July 16, 2010, a total occupational and social impairment is not established at any time since July 16, 2010.  During that period, the Veteran has not exhibited any of the criteria required for a 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

C.  Conclusions

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his PTSD at any time during the pending claims.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has granted TDIU, effective November 12, 2010.  Therefore, a claim for TDIU for the period from November 12, 2010 is moot as it has already been granted for that period.  However, the claim of entitlement to TDIU for the period prior to November 12, 2010 remains on appeal under Rice, and is addressed in the Remand below.  

The preponderance of the evidence is against the claim for a scheduler rating in excess of 50 percent for PTSD for any period prior to July 16, 2010; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted for any period prior to July 16, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The preponderance of the evidence is against the claim for a scheduler rating in excess of 70 percent for PTSD for any period from July 16, 2010; there is no doubt to be resolved; and a rating in excess of 70 percent is not warranted for any period from July 16, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

An evaluation in excess of 50 percent for PTSD, prior to July 16, 2010, is denied.

An evaluation in excess of 70 percent for PTSD, since July 16, 2010, is denied.


REMAND

The record shows that the Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, a claim for TDIU, which was received on November 12, 2010.  In a July 2012 rating decision the RO granted TDIU effective November 12, 2010, based on the date of that claim.

However, under Rice there remains an issue of entitlement to TDIU prior to November 12, 2010 in relation to the PTSD increased rating claim that was filed February 2, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA must obtain a medical opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

After all appropriate development has been completed the rating claim regarding a TDIU prior to November 12, 2010 must be adjudicated based on all evidence of record.  Marginal employment shall not be considered substantially gainful employment for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  




Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim file to the examiner who conducted the October 2013 VA PTSD examination (Disability Benefits Questionnaire), if feasible, otherwise to another examiner, to obtain an opinion with respect to the nature, extent, and severity of the Veteran's service-connected disabilities and their impact, singly or collectively on the Veteran's ability to work during the period from February 2, 2008 to November 11, 2010 (the appeal period prior to November 12, 2010).  The claim file must be made available to and reviewed by the examiner.   

The examiner is to review the medical record evidence on file in order to render an opinion as to whether it is at least as likely as not that the Veteran was, for any period prior to November 12, 2010, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

A complete rationale for any opinion expressed and conclusion reached must be provided.

2.  Adjudicate the claim of entitlement to TDIU prior to November 12, 2010 (as part and parcel of the PTSD rating claim).  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


